                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


TRAVIS D. WILLIAMS,

                           Plaintiff,                         OPINION AND ORDER
      v.
                                                                   16-cv-474-wmc
DR. SALAM SYED, et al.,

                           Defendants.


      Plaintiff Travis D. Williams, who is currently incarcerated at the Wisconsin Secure

Program Facility (“WSPF”) is proceeding against defendants, all employees at Columbia

Correctional Institution (“Columbia”), where Williams was incarcerated previously, on

First, Eighth and Fourteenth Amendment claims related to his medical care and placement

within the prison. Currently Williams has three motions pending before the court that

this opinion resolves: (1) motion for reconsideration (dkt. #46), which will be granted;

(2) a motion for assistance in recruiting counsel (dkt. #51), which will be denied without

prejudice; and (3) a motion for an extension of time (dkt. #65), which will be granted.




I.    Motion for Reconsideration (dkt. #46)

      In this motion, Williams seeks reconsideration of the court’s dismissal of one of the

named defendants, Candace Warner. In screening Williams’ amended complaint (dkt.

#24), the court previously dismissed Warner as a defendant for lack of personal

involvement in his medical care, since Warner’s only involvement in his treatment was a

July 14, 2016, meeting in which she indicated that she would make appointments for him,
and Williams had not pled that Warner did not follow up. (6/11/18 Order (dkt. 30) at 14-

15.) Now Williams seeks reconsideration of that order, alleging that Warner had actually

(1) delayed that July 2016 meeting for several months and ignored his complaints about

testicle pain from March 2016 to August 2016, and (2) cancelled several urology

appointments following that meeting. In light of these allegations, the court will grant

Williams’ motion and allow him to proceed against Warner for her alleged involvement in

failing to respond to his reports of testicle pain between March and August of 2016, and

for allegedly cancelling his urology appointments following the July 2016 meeting.




II.    Motion for Assistance in Recruiting Counsel (dkt. #51)

       Next, Williams’ seeks assistance in recruiting counsel. A pro se litigant does not

have a right to counsel in a civil case, Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014),

but a district court has discretion to assist pro se litigants in finding a lawyer to represent

them. Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007). A party who wants assistance

from the court in recruiting counsel must meet certain requirements. Santiago v. Walls, 599

F.3d 749, 760–61 (7th Cir. 2010). First, he must show that he is unable to afford counsel

and that he made reasonable efforts on his own to find a lawyer to represent him. Williams

has already satisfied these requirements.

       However, Williams has not shown that this is one of the relatively few cases in

which it appears from the record that the legal and factual difficulty of the case exceeds

the litigant’s demonstrated ability to prosecute it. Pruitt, 503 F.3d at 654–55. “The

question is not whether a lawyer would present the case more effectively than the pro se


                                              2
plaintiff” but instead whether the pro se litigant can “coherently present [his case] to the

judge or jury himself.” Id. at 655. Almost all of this court’s pro se litigants would benefit

from the assistance of counsel, but there are not enough lawyers willing to take these types

of cases to give each plaintiff one. Accordingly, the court must decide for each case

“whether this particular prisoner-plaintiff, among many deserving and not-so-deserving

others, should be the beneficiary of the limited resources of lawyers willing to respond to

courts’ requests.” McCaa v. Hamilton, 893 F.3d 1027, 1036 (7th Cir. 2018) (Hamilton, J.,

concurring).

       Williams claims that he needs counsel to assist him at this stage because he is

severely mentally ill, his confinement at WSPF is extremely restrictive and his claims will

require expert testimony. Nearly all pro se litigants are untrained in the law and many of

them are raising issues about medical care. There is no categorical rule that all prisoners

challenging the adequacy of their medical care are entitled to counsel. See Williams v.

Swenson, 747 F. App’x 432, 434 (7th Cir. 2019) (affirming district court’s denial of request

for counsel in medical care case); Dobbey v. Carter, 734 F. App’x 362, 364 (7th Cir. 2018)

(same); Romanelli v. Suliene, 615 F.3d 847, 853 (7th Cir. 2010) (same). The law governing

his claim is well established and was explained to him in the screening order, and at this

point, it is not clear yet whether the case will turn on questions requiring medical expertise.

See Redman v. Doehling, 751 F. App’x 900, 905 (7th Cir. 2018) (“Redman could litigate his

claims himself because they turned on historical facts as opposed to medical evidence”).

       As to Williams’ mental health issues, while the court does not underestimate the

challenges posed by his mental illness, Williams’ filings in this case, as well as his


                                              3
communications with counsel and discovery requests, suggest that his mental illness has

not prevented him from engaging in discovery. While Williams’ requests may have been

broad, his communications with counsel suggest that he understands the nature of his

claims and that he is enthusiastic about pursuing them. Furthermore, his filings suggest

that he is capable of reviewing this court’s orders. Accordingly, the court is not persuaded

that Williams cannot continue to litigate this lawsuit without the assistance of an attorney.

That said, if any of his claims survive summary judgment and he proceeds to trial, Williams

may renew his motion at that time, provided that he provides a detailed explanation of

how the claims proceeding to trial are too complex for him to litigate on his own.




III.   Motion for Extension of Time (dkt. #65)

       Finally, Williams most recently filed a motion for an extension of the May 3, 2019,

dispositive motion deadline. While Williams is requesting an extension until October 15,

2019, that much time is unnecessary for him to prepare a motion for summary judgment.

However, since the court is now allowing Williams to proceed against an additional

defendant, Warner, it is fair to give the parties some additional time to prepare dispositive

motions. Accordingly, I will extend the dispositive motion deadline to June 7, 2019.



                                          ORDER

       IT IS ORDERED that:

       1) Plaintiff Travis Williams’ motion for reconsideration (dkt. #46) is GRANTED,
          and plaintiff is GRANTED leave to proceed on Eighth Amendment deliberate
          indifference and negligence claims against defendant Candace Warner for her
          involvement in responding to his complaints about testicle pain between March

                                             4
   and August of 2016, and for her alleged cancelling of his urology appointments
   in 2016.

2) The attorney general’s office may have until May 1, 2019, to indicate whether
   it accepts service on behalf of defendant Candace Warner and to file an amended
   answer.

3) Plaintiff’s motion for assistance in recruiting counsel (dkt. #51) is DENIED
   without prejudice.

4) Plaintiff’s motion for extension of time (dkt. #65) is GRANTED, as provided
   above.

Entered this 10th day of April, 2019.

                                  BY THE COURT:

                                  /s/
                                  ________________________________________
                                  WILLIAM M. CONLEY
                                  District Judge




                                        5
